751 N.W.2d 585 (2008)
Robin LEHTO, Respondent,
v.
COMMUNITY MEMORIAL HOSPITAL, and Royal & Sun Alliance Insurance/Cambridge Integreted Services, Relators,
Lakewalk Surgery Center, Respondent, and
Edward A. Spawn, Respondent,
v.
National Steel Pellet Company, Self-Insured Security Fund/Sedgewick James, Relators,
Lakewalk Surgery Center, Respondent, and
Connie M. Stemper, Respondent,
v.
ConAgra Foods, Inc. and Sedgewick Claims/CNA, Relators,
Lakewalk Surgery Center, Respondent.
No. A08-379.
Supreme Court of Minnesota.
June 25, 2008.
Dennis W. Hagstrom, Fergus Falls, MN, for relator.
Michael I. Cohen, Orman, Nord, Spott & Hurd, Duluth, MN, Diana Lynn Bouschor Dodge, Johnson, Killen & Seiler, Duluth,
MN, Edward A. Spawn, Goodland, MN, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 30, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/ Lorie S. Gildea
Associate Justice